NO. 07-07-0320-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JANUARY 25, 2008



______________________________





DAMON COX, APPELLANT



V.



ANGIE SIMMONS, APPELLEE





_________________________________



FROM THE COUNTY COURT OF GRAY COUNTY;



NO. 4585; HONORABLE RICHARD D. PEET, JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Damon Cox, filed this appeal from the trial court’s Family Violence Protective Order prohibiting him from committing specified acts against Appellee, Angie Simmons.  After the appellate record was filed, Cox was notified by letter of December 3, 2007, that his brief, which was due to be filed on November 7, had not been filed.  In response, counsel for Cox filed a letter with this Court advising that a new protective order hearing was needed and there was no need to proceed with this appeal. 

The Clerk of this Court notified counsel on December 14, 2007, to file a Motion to Dismiss to dispose of the pending appeal.  No response or motion was filed.  On December 27, 2007, the Clerk of this Court again attempted to contact counsel and left a message requesting that a motion be filed as soon as possible.  To date, no response or motion has been filed.    

Consequently, the appeal is dismissed for want of prosecution and failure to comply with a notice from the Clerk of this Court.  
See
 Tex. R. App. P. 42.3(b) and (c).

Patrick A. Pirtle

      Justice